Collins, J.
The judgment appealed from will have to be affirmed. On questions of both law and fact, defendant appealed to the district court from a judgment rendered by a justice of the peace. It was not material in the appellate court to consider whether the judgment appealed from was valid or unauthorized, for the justice had jurisdiction of the parties and of the subject-matter. The appeal on both law and fact brought the case to the district court for trial de novo upon its merits. This has been held repeatedly here. See Bingham v. Stewart, 14 Minn. 214, (Gil. 153;) Craighead v. Martin, 25 Minn. 41; Seurer v. Horst, 31 Minn. 479, (18 N. W. Rep. 283;) Welter v. Nokken, 38 Minn. 376, (37 N. W. Rep. 947;) McOmber v. Balow, 40 Minn. 388, (42 N. W. Rep. 83.)
Judgment affirmed.
(Opinion published 53 N. W. Rep. 546.)